Case 1:20-cv-01587-DCJ-JPM Document 7 Filed 03/10/21 Page 1 of 1 PageID #: 112




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION


DANIEL GUTIERREZ BARRIOS                CIVIL DOCKET NO. 1:20-CV-01587
#A201-611-432,
Petitioner

VERSUS                                  JUDGE DAVID C. JOSEPH

CHAD F WOLF, ET AL.,                    MAGISTRATE JUDGE PEREZ-MONTES
Respondents


                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 6), noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (ECF No. 5) is DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction, and the Motion pursuant to 28 U.S.C. § 2243 contained within the

Deficient Petition (ECF No. 1) is DENIED as MOOT.

      THUS DONE AND SIGNED in Chambers, this 10th day of March, 2021.


                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
